Citation Nr: 0707323	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-20 208A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of recoupment of a monetary settlement under 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION


The veteran had active duty service from November 1955 to 
November 1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In October 2003 the veteran presented testimony at a Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

The Board issued a decision in this case in February 2005, 
denying propriety of recoupment of a monetary settlement 
under 38 U.S.C.A. § 1151 and granting entitlement to 
automobile and adaptive equipment or adaptive equipment only.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  The veteran died in November 2005.  In a March 
2006 Order, the Court vacated and dismissed the February 2005 
Board decision.  


FINDING OF FACT

The veteran died in November 2005.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


